DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JPH04259510 with references to the machine English translation provided herewith) in view of Higuchi et al (PGPub 2017/0050359).
Regarding Claim 1, Sakai teaches a molding method of a molded article made of a fiber-reinforced thermoplastic resin (Abstract), which obtains the molded article from the fiber-reinforced thermoplastic resin (Abstract), the molding method comprising: 
a molding step comprising obtaining a primary molded article from a predetermined amount of the fiber-reinforced thermoplastic resin by a molding mold (Fig. 1- pre-shaping device 7, [0014]- pre-shaping device 7 forms laminated body 3); 
a carrying step comprising opening the molding mold ([0014]- laminate 3 is removed from pre-shaping device 7), taking out the primary molded article (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9), and inserting the primary molded article into a cooling mold (Fig. 1- supply conveyor 8 brings the preform to molding device 9; [0014]- supply conveyor 8 moves laminate 3 to molding device 9); and 
a compression cooling step comprising compressing and cooling the primary molded article by the cooling mold (Fig. 1- molding device 9; [0015]- The laminated body 3 in the heated and softened state is moved to a predetermined position on the male mold 92, and the female mold 91 is lowered and pressurized and cooled to form the molded article 4).

Higuchi teaches an alternative composite molding device (Abstract) wherein the device obtains fiber-reinforced thermoplastic resin by kneading a thermoplastic resin and a reinforcing fiber within a screw [0037] in order to disperse the fiber through the thermoplastic resin [0037].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Sakai to include an injection molding screw to knead the resin/fiber mixture as taught by Higuchi with reasonable expectation of success to disperse the fiber through the thermoplastic resin [0037].

Regarding Claim 2, Sakai further teaches in the molding step, the fiber-reinforced thermoplastic resin is injected while the molding mold is opened, or a predetermined amount of the fiber-reinforced thermoplastic resin is inserted while the molding mold is opened (Fig. 1- see material supplied to pre-shaping device 7 with the device is open), and thereafter molding is performed by compression molding ([0014]- molding material is compressed in shaping device 7).

Regarding Claim 3, Sakai teaches a molding apparatus for molding a molded article from a fiber-reinforced thermoplastic resin (Abstract), the molding apparatus comprising: 
a molding mold molding a primary molded article from a predetermined amount of the fiber-reinforced thermoplastic resin (Fig. 1- pre-shaping device 7, [0014]- pre-shaping device 7 forms laminated body 3);
a carrying device (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9); and 

wherein the primary molded article molded in the molding mold is taken out by the carrying device and is carried to the cooling mold (Fig. 1- supply conveyor 8; [0014]- supply conveyor 8 moves laminate 3 to molding device 9), and is compressed and cooled in the cooling mold ([0015]- The laminated body 3 in the heated and softened state is moved to a predetermined position on the male mold 92, and the female mold 91 is lowered and pressurized and cooled to form the molded article 4).
Sakai does not appear to explicitly teach a plasticizing device comprising an extruder or an injection molding machine configured to knead the thermoplastic resin and the reinforcing fiber to obtain the fiber-reinforced thermoplastic resin.  
Higuchi teaches an alternative composite molding device (Abstract) wherein the device comprises an extruder or an injection molding machine configured to knead the thermoplastic resin and the reinforcing fiber to obtain the fiber-reinforced thermoplastic resin [0037] in order to disperse the fiber through the thermoplastic resin [0037].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Sakai to include an injection molding screw to knead the resin/fiber mixture as taught by Higuchi with reasonable expectation of success to disperse the fiber through the thermoplastic resin [0037].

Regarding Claim 4, Sakai further teaches the molding mold comprises a mold for compression molding ([0014]- molding material is compressed in shaping device 7), and a predetermined amount of the fiber-reinforced thermoplastic resin is injected or inserted while the molding mold is opened (Fig. 1- 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/12/21

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712